EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Hopeton Walker on June 13, 2022.
The application has been amended as follows: 
Claim 1:	A battery, comprising:
a positive electrode containing sulfur;
a negative electrode containing a material for occluding and releasing a lithium ion; and
an electrolytic solution, wherein the electrolytic solution contains:
a liquid complex in which a polysulfide is insoluble, wherein the liquid complex is a glyme-lithium salt complex; and 
a sulfone solvent in which the polysulfide is soluble, wherein the sulfone solvent is ethyl methyl sulfone (EMS), and

an other solvent in which the polysulfide is insoluble, wherein the other solvent contains hydrofluoroether (HFE),
wherein the electrolytic solution has a Li2S8 saturation sulfur concentration of 10 mM or more and 400 mM or less.

Claims 11-17:	Cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed battery of claim 1, from which the other claims depend,
wherein said battery includes a sulfur cathode, a lithium occluding anode, and the specifically claimed electrolyte solution composition and the property thereof:
a glyme-lithium salt complex,
an ethyl-methyl sulfone, and
a hydrofluoroether solvent, 
wherein said electrolytic solution has a Li2S8 saturation sulfur concentration of 10 mM or more and 400 mM or less.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723